Case: 12-40832       Document: 00512145974         Page: 1     Date Filed: 02/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 18, 2013
                                     No. 12-40832
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE ROBERTO ZUNIGA-MARTINEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-201-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Jose Roberto Zuniga-Martinez pleaded guilty to Count Two of a four-count
indictment, a charge of importing into the United States five kilograms or more
of cocaine in violation of 21 U.S.C. §§ 952(a), 960(a)(1), and 960(b)(1)(B). He was
sentenced within the guidelines sentencing range to 125 months of
imprisonment. Represented by the Federal Public Defender, Zuniga-Martinez
raises an argument, in order to preserve the issue for further review, that he
correctly concedes is foreclosed by circuit precedent.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40832     Document: 00512145974     Page: 2   Date Filed: 02/18/2013

                                  No. 12-40832

      Knowledge of drug type and quantity is not an element of an offense under
21 U.S.C. § 841, see United States v. Betancourt, 586 F.3d 303 (5th Cir. 2009),
nor is such knowledge an element of an offense under the related statutes of
§ 952(a) and § 960(a). United States v. Restrepo-Granda, 575 F.2d 524, 527 (5th
Cir. 1978); see United States v. Valencia-Gonzales, 172 F.3d 344, 345-46 (5th Cir.
1999). Accordingly, the Government was not required to prove that Zuniga-
Martinez knew the type or quantity of drugs involved. See United States v.
Puente-Vasquez, 34 F. App’x 962, 962 (5th Cir. 2002) (§§ 841(a)(1), 952(a),
960(a)(1)).
      The Appellant’s motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                        2